Citation Nr: 0614330	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-17 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 6, 1995, 
for the grant of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In December 1999, the veteran alleged that the negligence of 
VA physicians caused or aggravated several disabilities.  The 
RO has not addressed entitlement to compensation under 38 
C.F.R. § 1151, and it is referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) directs 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his/her claim for benefits.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  During the 
pendency of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, which 
held that VCAA notice requirements apply to all five elements 
of a service connection claim, including:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  19 Vet. 
App. 473 (2006).  The veteran's claim to reopen the issue of 
service connection for bipolar disorder preceded the 
enactment of the VCAA, and the veteran was not provided 
notice of the information and evidence needed to substantiate 
his claim.  More importantly, the veteran was not provided 
notice of the information and evidence needed to demonstrate 
the effective date of an award.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice that includes an 
explanation of the information or evidence 
needed to establish an effective date for 
the claim on appeal.  Provide the veteran 
and his representative opportunity to 
submit additional evidence, and associate 
any additional evidence with the veteran's 
claims file.  

2.  When the additional development is 
complete, review the case on the basis of 
the additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

